                                                                      FILED
                                                                       APR O 3 2019
                                                                    Cieri( u
                                                                      DiitifctS. Distfict C urt
                  IN THE UNITED STATES DISTRICT COURT                      Af;��ntan�
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


  UNITED STATES OF AMERICA,
                                                   CR 19-9-M-DLC
                       Plaintiff,

  vs.                                                ORDER

  KEEGAN ALLAN STRELNIK,

                       Defendant.

        On April 3, 2019, Defendant Keegan Strelnik appeared before the Court for

his initial appearance and arraignment on the Indictment pending against him. The

Defendant entered a plea of not guilty.

        At the time of his appearance the Defendant had been in the custody of the

Sheriff of Missoula County, and he was brought before this Court pursuant to a

Writ of Habeas Corpus ad Prosequendum. In light of his state custody, the Writ

requires the Defendant to remain in federal custody until the conclusion of all

proceedings in this case, and thereafter be returned to the custody of the Sheriff of

Missoula County.

        THEREFORE, IT IS HEREBY ORDERED the Defendant is committed to

the custody of the Attorney General or his designated representative for
                                         1
confinement in a corrections facility separate, to the extent practicable, from

persons awaiting or serving sentences or being held in custody pending appeal.

The Defendant shall be afforded a reasonable opportunity for private consultation

with defense counsel. On order of a court of the United States or on request of an

attorney for the Government, the person in charge of the corrections facility shall

deliver the Defendant to the United States Marshal for the purpose of an

appearance in connection with a court proceeding.

      DATED this 3rd day of April, 201 .




                                           2
